Citation Nr: 1241132	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee condition.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back condition.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye condition.

4.  Entitlement to service connection for posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The RO last considered the Veteran's claims in an April 2010 statement of the case.  Since that time, additional evidence, without a waiver of RO consideration, has been received in this matter.  This evidence includes a January 2012 statement, VA treatment records, and private medical treatment records.  Accordingly, the Board must return this case to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  38 C.F.R. § 19.31 (2012).

Additionally, by a March 2010 rating decision, the RO awarded service connection for "chronic strain of the left knee status post surgery with loss of extension" and assigned a 10 percent evaluation, effective December 9, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  It is unclear to the Board whether the left knee disability which is now service-connected is the same disability as the Veteran's current claim to reopen the issue of entitlement to service connection for a left knee disorder, or whether he is seeking service connection for a different disability.  See 38 C.F.R. § 38 C.F.R. § 4.14 (2012) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  Accordingly, the RO should clarify with the Veteran whether his current claim to reopen the issue of service connection for a left knee disability is the same disability which was service-connected by the March 2010 rating decision, or whether the current claim is for a different left knee disability.  

Last, the Board observes that the Veteran has not reported any stressors pertinent to his claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  In that regard, in an April 2009 statement, the Veteran's representative stated that the Veteran was awarded an Air Medal "which concedes exposures to stressors that would have traumatized him during combat" and that therefore the Veteran "is not required to complete the 21-0781."  The representative noted that the Veteran's Air Medal was omitted from his DD 214, but that confirmation of the award could be found in his personnel file.  Initially, the Board notes that the Veteran's personnel file has not been associated with the claims file.  Thus, the RO should obtain the Veteran's personnel file.  In addition, the RO should contact the Veteran and again request that the Veteran identify and explain, in as much detail as possible, the stressors to which he was exposed during service which he believes caused his current PTSD.  The RO should notify the Veteran that the combat presumption merely allows VA to accept the Veteran's lay assertions or statements as conclusive evidence of the occurrence of a reported inservice stressor when the reported stressor is credible and consistent with the circumstances, conditions, or hardships of service; it does not establish that the Veteran was exposed to stressors not reported.

In that regard, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125 (2012).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2012); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).  

Accordingly, the case is remanded for the following action:

1.  The RO must obtain the Veteran's personnel file and associate it with the claims file.  If, after making reasonable efforts to obtain the Veteran's service personnel records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and again notify him of the requirements for establishing service connection for PTSD.  Specifically, the RO should inform the Veteran that, in order for an award of service connection to be granted, he must identify the stressors that he experienced in service in as much detail as possible.  The RO must request a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed during service.  The Veteran must be asked to provide specific details of the claimed stressful events that he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail.  The RO must ask the Veteran to comment specifically on the approximate date of which each incident occurred that he describes.  The RO must advise the Veteran that this information is vitally necessary to establish his claim, and he must be asked to be as specific as possible.  He is further advised that failure to respond may result in adverse action.

3.  The RO must contact the Veteran and clarify whether his current claim to reopen the issue of entitlement to service connection for a left knee disorder is the same disability for which he was granted service connection by the March 2010 rating decision or whether he has a separate and distinct left knee disability for which he is seeking service connection.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, with consideration of all evidence in the claims file received since the April 2010 statement of the case.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


